Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered March 8, 2006, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the trial court’s Sandoval ruling *490(see People v Sandoval, 34 NY2d 371 [1974]) is without merit. The Supreme Court’s ruling struck an appropriate balance between the probative value of the defendant’s prior robbery conviction on the issue of his credibility and the possible prejudice to him in this murder trial (see People v Sandoval, 34 NY2d 371 [1974]; see also People v Hayes, 97 NY2d 203 [2002]; People v Sawyer, 44 AD3d 970 [2007]; People v Dahlbender, 23 AD3d 493 [2005]).
The defendant’s contention that the court erred in admitting the allegedly hearsay and “bolstering” statements of a detective is unpreserved for appellate review (see CPL 470.05 [2]), and we decline to review the issue in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]; People v Coban, 300 AD2d 502 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Ritter, J.P., Miller, Dillon and Angiolillo, JJ., concur.